Title: General Orders, 10 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Friday November 10th 1780
                            Parole Norwalk
                            Countersigns N, F.
                            Watchword Never fear
                        
                        For the Day Tomorrow
                        Brigadier General Huntington
                        Colonel Wyllys
                        Lieutenant Colonel Mellen
                        Major Ballard
                        Brigade Major Sewall
                        The Marechausie and Bedkins corps are to take post on the left of the Army near the Light Infantry, and
                            receive orders from Major General the Marquis de la Fayette.
                    